EXHIBIT 10 (f)

ALBERTO-CULVER COMPANY

2003 RESTRICTED STOCK PLAN

(as amended through September 21, 2006)

SECTION 1.   ESTABLISHMENT AND PURPOSE

1.1     Establishment   The Alberto-Culver Company (the “Company”) hereby
establishes a restricted stock plan for Key Employees, as defined herein, which
shall be known as the Alberto-Culver Company 2003 Restricted Stock Plan (the
“RSP”).

1.2     Purpose   The purpose of the RSP is to enable the Company to attract,
retain, motivate, and reward Key Employees by providing them with a means to
acquire an equity interest or to increase such interest in the Company in return
for high levels of individual contribution and continued service.

1.3     Definitions   Whenever used herein, the following terms shall have the
meanings set forth below:

 

  (a) “Board” means the Board of Directors of the Company.

 

  (b) “Change in Control” shall have the meaning set forth in Section 7.2(a).

 

  (c) “Committee” means the Compensation and Leadership Development Committee of
the Board or, if any member of the Compensation Committee is not (i) an “outside
director” within the meaning of Section 162(m) of the Internal Revenue Code of
1986 and the rules and regulations thereunder (the “Code”) or (ii) a
“non-employee director” within the meaning of Section 16 (“Section 16”) of the
Securities Exchange Act of 1934 and the rules and regulations thereunder
(“Exchange Act”), the Committee shall set up a subcommittee comprised solely of
outside directors and non-employee directors for purposes of all matters arising
under this RSP involving “officers” within the meaning of Rule 16a-1(f) under
Section 16, and “covered employees” within the meaning of Section 162(m) of the
Code for the plan year at issue.

 

  (d) “Disability” shall have the meaning provided in the Company’s applicable
long-term disability plan and such disability continues for more than three
months or, in the absence of such a definition, when a Participant becomes
totally disabled as determined by a physician mutually acceptable to the
Participant and the Company before attaining his or her 65th birthday and if
such total disability continues for more than three months. Disability does not
include any condition which is intentionally self-inflicted or caused by illegal
acts of the Participant.

 

1



--------------------------------------------------------------------------------

  (e) “Exempt Person” and “Exempt Person” shall have the meaning set forth in
Section 7.2(b).

 

  (f) “Fair Market Value” shall mean the average of the high and low transaction
prices of a share of Common Stock as reported in the New York Stock Exchange
Composite Transactions on the date as of which such value is being determined
or, if there shall be no reported transactions for such date, on the next
preceding date for which transactions were reported.

 

  (g) “Key Employee” means an active, salaried employee (including officers and
directors who also are employees) of the Company or its subsidiaries with direct
impact on the performance of the Company.

 

  (h) “Incumbent Board” shall have the meaning set forth in Section 7.2(c).

 

  (i) “Participant” means a Key Employee designated by the Committee who is
awarded and holds Restricted Stock pursuant to the RSP.

 

  (j) “Restricted Stock” shall mean the Common Stock of the Company, $.22 par
value, with restrictions as described in Section 6.

 

  (k) “Restricted Stock Agreement” shall have the meaning set forth in
Section 6.1.

 

  (l) “Retirement” shall be reached when a Participant’s employment terminates
and at the time of such termination the sum of such Participant’s age and years
of service as an employee of the Company or any of its subsidiaries equals or
exceeds 75 years.

SECTION 2.   ADMINISTRATION

2.1    Administration   The RSP shall be administered by the Committee. The
Committee shall have full power to construe, administer and interpret the RSP,
and full power to adopt such rules and regulations as the Committee may deem
desirable to administer the RSP. No member of the Committee shall be liable for
any action or determination made in good faith with respect to the RSP or any
Restricted Stock thereunder. Determinations by the Committee under the RSP need
not be uniform and may be made by it selectively among Participants, whether or
not such persons are similarly situated.

2.2    Finality of Determination   The determination of the Committee as to any
disputed questions arising under this RSP, including questions of construction
and interpretation, shall be final, conclusive and binding.

 

2



--------------------------------------------------------------------------------

SECTION 3.   ELIGIBILITY AND PARTICIPATION

3.1     Eligibility   Key Employees of the Company and its subsidiaries are
eligible to receive Restricted Stock under the RSP, in such amounts and on as
many occasions as the Committee in its sole discretion may determine.

3.2     Participation   The Committee shall designate the Key Employees to
receive Restricted Stock, the time or times and the size and terms of each
individual grant of Restricted Stock under the RSP.

SECTION 4.   STOCK SUBJECT TO THE RSP

4.1     Number   The total number of shares of Restricted Stock that may be
granted under the RSP shall not exceed 900,000. These shares may consist, in
whole or in part, of authorized but unissued shares of stock or shares of stock
reacquired by the Company and not reserved for any other purpose.

4.2     Reacquired and Withheld Shares   If, at any time, shares of Restricted
Stock issued pursuant to the RSP shall have been reacquired by the Company in
connection with the restrictions herein imposed on such shares, such reacquired
shares again shall become available for issuance under the RSP at any time prior
to its termination. In addition until January 22, 2013, any shares of Restricted
Stock withheld to pay, in whole or in part, the amount required to be withheld
under applicable tax laws in accordance with Section 6.12 hereof, shall become
available for issuance under the RSP at any time prior to its termination.

4.3     Adjustment upon Change in Stock   The Committee shall take such action
with regard to adjustment of the number of shares of Restricted Stock that may
be granted hereunder as it considers to be equitable in its sole and absolute
discretion in the event there is any change in the outstanding Common Stock, or
any event that could cause a change in the outstanding Common Stock, including,
without limitation, by reason of a stock dividend, stock split, reverse stock
split, spin-off, recapitalization, reclassification, merger, consolidation,
combination, issuance of securities convertible into or exchangeable for Common
Stock, exchange or conversion of shares, or any other similar type of event. The
Committee’s determination of any adjustment pursuant to this Section 4.3 shall
be final, conclusive and binding.

SECTION 5.   DURATION OF THE RSP

The RSP shall continue until all Restricted Stock subject to it shall have been
granted and vested under the RSP, subject to the provisions of the RSP regarding
amendments thereto and termination thereof.

 

3



--------------------------------------------------------------------------------

SECTION 6.   SHARES OF RESTRICTED STOCK

6.1     Grant of Shares of Restricted Stock   Awards of Restricted Stock to
Participants shall be granted under a Restricted Stock Agreement between the
Company and the Participant which shall provide that the shares subject to any
such award shall be subject to such forfeiture and other conditions, including
the provisions of Section 6.7 hereof, as the Committee shall designate.

6.2     Vesting   Except as otherwise provided in Sections 7.1 and/or 6.8
hereof, Restricted Stock granted to Participants hereunder will vest on a
cumulative basis in equal annual increments of one-fourth of the shares granted,
commencing on the day preceding the second anniversary of the grant of the
Restricted Stock. Those shares will be fully vested after a period of five
(5) years from the day preceding the date of grant. The Committee, however, may
(i) accelerate the vesting of any Restricted Stock granted hereunder subject to
such terms and conditions as the Committee deems necessary or desirable to
effectuate the purpose of the RSP or (ii) specifically provide at the date of
grant for another vesting schedule which is different than the vesting schedule
set forth in the first two sentences of this Section 6.2.

6.3     Transferability   Subject to Section 6.8 hereof, a Participant’s rights
under the RSP may not be assigned and any Restricted Stock granted to a
Participant may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated as long as the shares are subject to forfeiture or
other conditions as provided in this RSP, and as set forth in the Restricted
Stock Agreement pursuant to which such shares were granted.

6.4     Removal of Restrictions   Except as otherwise provided herein, or as may
be required by applicable law, shares of Restricted Stock covered by each
Restricted Stock Agreement made under this RSP will become freely transferable
by the Participant upon vesting in accordance with Sections 6.2, 6.8 and/or 7.1.

6.5     Other Restrictions   The Committee may impose such other restrictions on
any shares granted pursuant to this RSP as it may deem advisable, including,
without limitation, restrictions required by (1) federal securities laws,
(2) requirements of any stock exchange upon which such shares of the same class
are listed and (3) any state securities laws applicable to such shares.

6.6     Certificates   In addition to any legends placed on certificates
pursuant to Section 6.5, the Company reserves the right to place on each
certificate representing shares of Restricted Stock a restrictive legend, which
legend may be in the following form:

The sale or other transfer of shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to the
restrictions on transfer and forfeiture conditions (which include the
satisfaction of certain employment service requirements) set forth in the
Alberto-Culver Company 2003

 

4



--------------------------------------------------------------------------------

Restricted Stock Plan and Restricted Stock Agreement. A copy of such agreement
may be inspected at the offices of the Secretary of the Company.

All certificates representing shares of Restricted Stock may be held by the
Secretary of the Company in escrow on behalf of the Participant awarded such
shares, together with a Power of Attorney (if any) executed by the Participant,
in the form satisfactory to the Committee and authorizing the Company to
transfer such shares as provided in the Restricted Stock Agreement, until such
time as all restrictions imposed on such shares pursuant to the RSP and the
Restricted Stock Agreement have expired or been earlier terminated.

6.7     Termination of Employment   In the event that, prior to the removal of
restrictions on shares of Restricted Stock as contemplated by Section 6.4, a
Participant’s employment with the Company terminates for any reason other than
death, Retirement, Disability, or a Change in Control, any shares subject to
time period restrictions or other forfeiture conditions at the date of such
termination shall automatically be forfeited to the Company. A Participant shall
not forfeit any rights to Restricted Stock previously granted to him, solely
because he ceases to qualify as a Key Employee.

6.8     Death, Retirement or Disability

(a)      In the event that, prior to the removal of restrictions on shares of
Restricted Stock as contemplated by Section 6.4, a Participant’s employment with
the Company terminates because of death or Disability, any uncompleted portion
of a time period restriction or other forfeiture conditions, as set forth in the
terms of the Restricted Stock Agreement, may be waived by the Committee. The
shares released from such restrictions pursuant to this Section 6.8 thereafter
shall be freely transferable by the Participant, subject to any applicable legal
requirements.

(b)      In the event that, prior to the removal of restrictions on shares of
Restricted Stock as contemplated by Section 6.4, a Participant’s employment with
the Company terminates because of Retirement, any uncompleted portion of a time
period restriction or other forfeiture conditions, as set forth in the terms of
the Restricted Stock Agreement, shall be waived and all such Restricted Stock
shall immediately vest. The shares released from such restrictions pursuant to
this Section 6.8 thereafter shall be freely transferable by the Participant,
subject to any applicable legal requirements.

(c)      A Participant may from time to time name in writing any person or
persons to whom his or her Restricted Stock should be given if the Participant
dies, subject to the waiver of any applicable forfeiture conditions by the
Committee pursuant to Section 6.8(a) hereof. Each such beneficiary designation
will revoke all prior designations by the Participant with respect to the RSP,
shall not require the consent of any previously named beneficiary, and will be
effective only when filed with the Secretary of the Company during the
Participant’s lifetime.

 

5



--------------------------------------------------------------------------------

(d)      If a Participant fails to designate a beneficiary before his or her
death, as provided above, or if the beneficiary designated by the Participant
dies prior to receiving the Restricted Stock hereunder, the Company may transfer
the Restricted Stock to the surviving spouse of the Participant, or in the event
there is no such surviving spouse, to the estate of the Participant.

6.9     Voting Rights   Participants shall have full voting rights with respect
to shares of Restricted Stock.

6.10    Dividend Rights   Except as the Committee may otherwise determine,
Participants shall have full dividend rights (subject to applicable withholding
tax requirements) with any such dividends being paid currently. Dividends paid
on shares of Restricted Stock prior to the shares vesting will be treated as
wages for federal income tax purposes and will be subject to withholding taxes
by the Company. If all or part of a dividend is paid in shares of stock, the
dividend shares shall be subject to the same restrictions on transferability as
the shares of Restricted Stock that are the basis for the dividend.

6.11    Security Interest in Shares   In connection with the execution of any
Restricted Stock Agreement, the Committee may require that a Participant grant
to the Company a security interest in the shares of Restricted Stock issued or
granted pursuant to this RSP to secure the payment of any sums (e.g.: income
withholding taxes due when restrictions lapse) then owing or thereafter coming
due to the Company by such Participant. This security interest shall continue
for such period of time as the certificates representing shares of Restricted
Stock are held by the Secretary of the Company in escrow on behalf of the
Participant pursuant to Section 6.6.

6.12     Withholding Taxes Due   At any time when a Participant is required to
pay to the Company an amount required to be withheld under applicable tax laws
in connection with the vesting of Restricted Stock (calculated by taking the
minimum statutory withholding rates for federal, state and local tax purposes
including payroll taxes, applicable to the income generated by the vesting of
such Restricted Stock), the Participant may satisfy this obligation in whole or
in part by making an election to have the Company withhold shares of Restricted
Stock having a value equal to the amount required to be withheld. The value of
shares to be withheld shall be based on the Fair Market Value of the Restricted
Stock on the date the Participant vests in such shares.

SECTION 7.   CHANGE IN CONTROL

7.1     Vesting Upon Change in Control   Notwithstanding any provision of the
RSP, all outstanding shares of Restricted Stock shall immediately become fully
vested upon the occurrence of a Change in Control.

 

6



--------------------------------------------------------------------------------

7.2     Definitions

(a)   The term “Change in Control” means:

(1)  the occurrence of any one or more of the following events:

(A)    The acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act of both (x) 20% or more of the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”) and (y) combined voting power of Outstanding Company Voting
Securities in excess of the combined voting power of the Outstanding Company
Voting Securities held by the Exempt Persons (as such term is defined in
Section 7.2(b)); provided, however, that a Change in Control shall not result
from an acquisition of Company Voting Securities:

(i)   directly from the Company, except as otherwise provided in
Section 7.2(a)(2)(A);

(ii)  by the Company, except as otherwise provided in Section 7.2(a)(2)(B);

(iii)  by an Exempt Person;

(iv)  by an employee benefit plan (or related trust) sponsored or maintained by
the Company or any corporation controlled by the Company; or

(v)  by any corporation pursuant to a reorganization, merger or consolidation
involving the Company, if, immediately after such reorganization, merger or
consolidation, each of the conditions described in clauses (i) and (ii) of
Section 7.2(a)(1)(C) shall be satisfied.

(B)    The cessation for any reason of the members of the Incumbent Board (as
such term is defined below) to constitute at least a majority of the Board.

(C)    Consummation of a reorganization, merger or consolidation unless, in any
such case, immediately after such reorganization, merger or consolidation:

(i)  more than 60% of the combined voting power of the then outstanding
securities of the corporation resulting from

 

7



--------------------------------------------------------------------------------

such reorganization, merger or consolidation entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals or entities who were the beneficial
owners of the combined voting power of all of the Outstanding Company Voting
Securities immediately prior to such reorganization, merger or consolidation;
and

(ii)   at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such reorganization, merger or
consolidation.

(D)    Consummation of the sale or other disposition of all or substantially all
of the assets of the Company other than (x) pursuant to a tax-free spin-off of a
subsidiary or other business unit of the Company or (y) to a corporation with
respect to which, immediately after such sale or other disposition:

(i)  more than 60% of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners of the combined
voting power of all of the Outstanding Company Voting Securities immediately
prior to such sale or other disposition; and

(ii)  at least a majority of the members of the board of directors thereof were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition.

(E)    Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

(2)  Notwithstanding the provisions of Section 7.2(a)(1):

(A)    no acquisition of Company Voting Securities shall be subject to the
exception from the definition of Change in Control contained in clause (i) of
Section 7.2(a)(1)(A) if such acquisition results from the exercise of an
exercise, conversion or exchange

 

8



--------------------------------------------------------------------------------

privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company; and

(B)    for purposes of clause (ii) of Section 7.2(a)(1)(A), if any Person (other
than the Company, an Exempt Person or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company) shall, by reason of an acquisition of Company Voting Securities by
the Company, become the beneficial owner of (x) 20% or more of the combined
voting power of the Outstanding Company Voting Securities and (y) combined
voting power of Outstanding Company Voting Securities in excess of the combined
voting power of the Outstanding Company Voting Securities held by the Exempt
Persons, and such Person shall, after such acquisition of Company Voting
Securities by the Company, become the beneficial owner of any additional
Outstanding Company Voting Securities and such beneficial ownership is publicly
announced, such additional beneficial ownership shall constitute a Change in
Control.

(b)  The term “Exempt Person” (and collectively, the “Exempt Persons”) means:

(1)   Leonard H. Lavin or Bernice E. Lavin;

(2)   any descendant of Leonard H. Lavin and Bernice E. Lavin or the spouse of
any such descendant;

(3)   the estate of any of the persons described in Section 7.2(b)(1) or (2);

(4)   any trust or similar arrangement for the benefit of any person described
in Section 7.2(b)(1) or (2); or

(5)   the Lavin Family Foundation or any other charitable organization
established by any person described in Section 7.2(b)(1) or (2).

(c)  The term “Incumbent Board” means those individuals who, as of October 24,
2002, constitute the Board, provided that:

(1)   any individual who becomes a director of the Company subsequent to such
date whose election, or nomination for election by the Company’s stockholders,
was approved either by the vote of at least a majority of the directors then
comprising the Incumbent Board or by the vote of at least a majority of the
combined voting power of the Outstanding Company Voting Securities held by the
Exempt Persons shall be deemed to have been a member of the Incumbent Board; and

 

9



--------------------------------------------------------------------------------

(2)   no individual who was initially elected as a director of the Company as a
result of an actual or threatened solicitation by a Person other than the Board
or the Exempt Persons for the purpose of opposing a solicitation by any other
Person with respect to the election or removal of directors, or any other actual
or threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board or the Exempt Persons shall be deemed to have been a member
of the Incumbent Board.

SECTION 8.   EMPLOYMENT RIGHTS OF EMPLOYEES

Nothing in this RSP or in any grant of Restricted Stock shall interfere with or
limit in any way the right of the Company to terminate any Key Employee’s or
Participant’s employment at any time, or confer upon any Key Employee or
Participant any right to continue in the employ of the Company or its
subsidiaries.

SECTION 9.   STOCKHOLDER APPROVAL, AMENDMENT AND TERMINATION

9.1     Amendment   This RSP may be amended at any time by the Committee or the
Board; provided that no such amendment shall permit the granting of Restricted
Stock to anyone other than as provided in Section 3 hereof, or increase the
maximum number of shares of stock that may be granted pursuant to this RSP
except pursuant to Section 4.3 hereof, without the further approval of the
Company’s stockholders.

9.2     Termination   The Company reserves the right to terminate the RSP at any
time by action of the Committee or the Board.

9.3     Existing Restrictions   Neither amendment nor termination of this RSP
shall adversely affect any shares previously granted or issued pursuant to this
RSP.

 

10